Exhibit 10.10


EXECUTION VERSION


AMENDMENT TO THE REGISTRATION RIGHTS AGREEMENT
BETWEEN PRIME SECURITY SERVICES TOPCO PARENT, L.P. AND ADT INC.
This Amendment, dated as of June 22, 2018 (this “Amendment”) is entered into by
and among Prime Security Services TopCo Parent, L.P (“Prime Parent”), Prime
Security Services TopCo Parent II, L.P. (“Prime Parent II”) and ADT Inc. (the
“Company”), to add Prime Parent II as a “Stockholder” under the Registration
Rights Agreement, dated as of January 23, 2018, by and between Prime Parent and
the Company (the “Registration Rights Agreement”). Terms used but not defined
herein shall have the meaning assigned in the Registration Rights Agreement.
 
RECITALS


WHEREAS, on January 23, 2018, Prime Parent and ADT Inc. entered into the
Registration Rights Agreement;


WHEREAS, pursuant to Section 4.8 of the Registration Rights Agreement, no
provision of the Registration Rights Agreement may be amended unless such
amendment is in writing an signed by the Company and Stockholders holding a
majority of the Registerable Securities;


WHEREAS, Prime Parent is a Stockholder under the Registration Rights Agreement
and holds a majority of the Registerable Securities;


WHEREAS, Prime Parent has transferred 42,025,000 shares of the Company’s common
stock to Prime Parent II; and


WHEREAS, Prime Parent and the Company desire to amend the Registration Rights
Agreement to add Prime Parent II as a party thereto.




AMENDMENT


1.Amendment to the Definition of Stockholders. In exchange for good and valuable
consideration, the receipt of which is acknowledged, in accordance with Section
4.8 of the Registration Rights Agreement, the parties hereby agree to amend and
restate the definition of Stockholders included in Section 1.1 of the
Registration Rights Agreement to:


“Stockholder” shall mean Prime Parent, Prime Parent II and their successors,
permitted transferees and assigns.


2.Effect of Amendment. Except as expressly provided in Section 1 hereof, this
Amendment does not, by implication or otherwise, nor shall it be deemed to
operate to, alter, modify, waive, amend or in any way affect any of the rights,
remedies, powers, privileges or covenants contained in the Registration Rights
Agreement. This Amendment shall not be deemed to be consent to any past, current
or future amendment, waiver or modification of any other term or condition of
the Registration Rights Agreement.


This Amendment shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.






[Signature page follows]





--------------------------------------------------------------------------------






    IN WITNESS WHEREOF, this Amendment is executed as of the date first written
above.




PRIME PARENT
Prime Security Services TopCo Parent, L.P.
By: Prime Security Services TopCo Parent GP, LLC, its general partner




 
 
By: /s/ Timothy J. Whall
 
 
Name: Timothy J. Whall
 
 
Title: Chief Executive Officer





THE COMPANY
ADT Inc.


 
 
By: /s/ Timothy J. Whall
 
 
Name: Timothy J. Whall
 
 
Title: Chief Executive Officer







[Signature Page – Amendment]



--------------------------------------------------------------------------------






PRIME PARENT II
Prime Security Services Topco Parent II, L.P.

By: Prime Security Services GP, LLC,
its general partner
 
 
By: /s/ Timothy J. Whall
 
 
Name: Timothy J. Whall
 
 
Title: Chief Executive Officer







[Signature Page – Amendment]

